Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from the specification exactly what “a light-dark frequency” is meant to encompass in the claim for one of ordinary skill in the art to understand the scope of the claims. As best understood by the Examiner it will be interpreted as light of a brighter or darker intensity reflected from a finger near or on the display. Relatedly, it is unclear the visible light communication is for (i.e., backlight adjust, QC testing, touch detection, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. App. 2018/0101271) in view of Bae et al. (U.S. App. 2013/0208027).
In regard to claim 1, Tsai teaches a display panel (see Abstract), comprising a plurality of data lines, a plurality of gate lines, and a pixel array (see Figs. 4 and 5, Items S11. D1, and RGB), wherein the pixel array comprises a communication pixel comprising a communication sub-pixel (see Fig. 4, Item 410), a gate line of the plurality of gate lines connected to the communication sub-pixel is a first communication gate line (see Fig. 4, Item S12), and a data line of the plurality of data lines connected to the communication sub-pixel is a first communication data line (see Fig. 4, Item D3); the first communication gate line is configured to transmit a first scan signal, the first scan signal comprises a display scan sub-signal and a first communication scan sub-signal (See at least Para. 30), the first communication data line is configured to transmit a first data signal (see at least Para. 30).
Tsai is not relied upon to teach the first data signal comprises a first display data sub-signal and a first communication data sub-signal; and the communication sub-pixel 
Tsai does teach the concepts of sensing visible light using sub-pixels and using the recognition to accomplish other benefits where data lines carry pixel data and sensing data (see Para. 19 and 29 and Figs. 2-5).
	However, Bae teaches the first data signal comprises a first display data sub-signal and a first communication data sub-signal (see Fig. 9, encoding additional information into data signal); and the communication sub-pixel is configured to display information corresponding to the first display data sub-signal and information corresponding to the first communication data sub-signal in a time-sharing manner under a control of the display scan sub-signal and the first communication scan sub-signal (see at least Fig. 9, assign different time slots to data).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Tsai to include the encoded data of Bae to provide additional information using visible light (See Para. 9). Examiner further notes Tsai teaches the base product/process of visible light detection at the pixel driving level while Bae discloses the known technique to encode visible light with data for detection to yield predictable results in the device of Tsai.
	Regarding claim 2, Tsai in view of Bae teaches all the limitations of claim 1 above. Tsai further teaches wherein each pixel of the pixel array comprises a plurality of sub-pixels, in the each pixel, the plurality of sub-pixels are respectively connected to 
Regarding claim 8, Tsai in view of Bae teaches all the limitations of claim 2 above. Tsai further teaches wherein the plurality of data lines extend in a first direction, and the plurality of gate lines extend in a second direction, in the each pixel, colors of the plurality of sub-pixels are different from each other (see Fig. 5, RGB), and the plurality of sub-pixels are sequentially arranged in the first direction (see Fig. 5, RGB in a row); the plurality of gate lines are configured to be connected to sub-pixels of a same color in a same row line in the second direction (Fig. 5, S11), respectively; and the plurality of data lines are configured to be connected to sub-pixels of a same color in a same column line in the first direction, respectively (see Fig. 5, D1 connects all reds D2 connects greens, etc.).
Regarding claim 9, Tsai in view of Bae teaches all the limitations of claim 1 above. Tsai further teaches wherein gate lines of the plurality of gate lines connected to non-communication pixels are configured to transmit corresponding display scan sub-signals, data lines of the plurality of data lines connected to the non- communication pixels are configured to transmit corresponding display data sub-signals, respectively, the non-communication pixels are configured to display information corresponding to the corresponding display data sub-signals, respectively (see Fig. 5, RGB sub-pixels have respective data lines to display color).
Regarding claim 10, Tsai in view of Bae teaches all the limitations of claim 1 above. Tsai further teaches wherein each pixel of the pixel array comprises a plurality of sub-pixels, in the each pixel, the plurality of sub-pixels are respectively connected to 
Regarding claim 11, Tsai in view of Bae teaches all the limitations of claim 1 above. Tsai further teaches wherein communication information transmitted by the communication sub-pixel is determined by a light-dark frequency of an optical signal emitted by the communication sub-pixel (see Figs. 6A-6B, the amount of reflected light is greater or lesser based on the finger valley or ridge).
Regarding claim 15, Tsai in view of Bae teaches all the limitations of claim 1 above. Tsai further teaches determining the first communication scan sub-signal and the first communication data sub-signal, based on the communication information transmitted by the communication sub- pixel; outputting, to the first communication gate line, the first scan signal comprising the first communication scan sub-signal; and outputting, to the first communication data line, the first data signal comprising the first communication data sub-signal.
Regarding claim 17, Tsai in view of Bae teaches all the limitations of claim 2 above. Tsai further teaches wherein communication information transmitted by the communication sub-pixel is determined by a light-dark frequency of an optical signal emitted by the communication sub-pixel (see Figs. 6A-6B, the amount of reflected light is greater or lesser based on the finger valley or ridge).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. App. 2018/0101271) in view of Bae et al. (U.S. App. 2013/0208027) in further view of Mo et al. (U.S. App. 2015/0254491).
Regarding claim 12, Tsai in view of Bae teaches all the limitations of claim 1 above. Tsai and Bae is not relied upon to teach the driving device comprising a gate driver and a data driver, wherein the gate driver is configured to output the first scan signal to the first communication gate line; and the data driver is configured to output the first data signal to the first communication data line.
Tsai as discussed above teaches the concept of gate and data lines in a display.
However, Mo teaches the driving device comprising a gate driver and a data driver, wherein the gate driver is configured to output the first scan signal to the first communication gate line; and the data driver is configured to output the first data signal to the first communication data line (see Fig. 4, Item 203 and 204 scanning line and data line driving circuits).
It would have been obvious to a person of ordinary skill in the art to modify the device of Tsai to include the encoded data of Bae using driving circuits of Mo to provide fingerprint sensing (See Para. 6). Examiner further notes Tsai and Bae teaches the base product/process of visible light detection at the pixel driving level while Mo discloses the known technique to use separate scan and data line drivers for detection to yield predictable results in the device of Tsai as modified by Bae.

Allowable Subject Matter
Claim(s) 3-7, 13, 14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 35 USC 112 matters overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.